Citation Nr: 1414504	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-36 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the Veteran's need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant






INTRODUCTION

The veteran had active service from February 1980 to May 1992.  This appeal arises from a September 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking SMC on account of the need for the aid and attendance of another person.  In his notice of disagreement submitted in February 2010, he expressed his belief that he requires someone to stay with him at all times because of his service-connected disabilities.  He has also submitted a statement from a VA nurse indicating his need for someone to accompany him on the van to his VA appointments.  See VA Security Prescription Form dated February 16, 2010.

Under the law, increased compensation benefits (SMC) are payable to a veteran who needs the regular aid and attendance of another person or is considered housebound as a result of his disabilities.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. § 3.350(b) (2013). 

The criteria within 38 C.F.R. § 3.352 enumerate elements of dependence including the inability to perform such tasks as dressing and undressing oneself, inability to maintain ordinary cleanliness, inability to feed oneself, inability to attend to the wants of nature, or such physical or mental incapacity as necessitates the care or assistance of another person on a regular basis to protect one from hazards or dangers incident to one's daily environment.  38 C.F.R. § 3.352(a) (2013). 

Service connection is currently in effect for hypertensive cardiovascular disease rated as 100 percent disabling; hypertension, gastritis, duodenitis with hiatal hernia and minimal reflux, and pseudofolliculitis, each rated as 10 percent disabling; and postoperative umbilical hernia repair and erectile dysfunctional both rated as nocompensably disabling.  He also has other significant nonservice-connected conditions to include degenerative disc disease of the lumbar spine, alcohol dependence, cocaine abuse, and obesity, among others.  See VA treatment records dated from 1994 to 2014.

Of record is a VA Medical Examination for AA dated in August 2009.  The complete diagnoses at that time included hypertensive heart disease and degenerative disc disease of the lumbar spine.  The Veteran could not walk unaided and used a cane, but was not restricted in his ability to feed, bathe, and care for the needs of nature.  He was able to sit and was not permanently bedridden.  Although the Veteran was able to leave home without assistance for medical care, he was not otherwise able to travel except for minimal walking.  He did not require nursing home care.  The examiner concluded that while the Veteran had multiple morbidities precluding sustained activity, he managed activities of daily living without difficulty.  

Given the Veteran's ability to perform tasks associated with self-care, the RO had a basis for concluding, as it did in September 2009, that he did not require the aid and attendance of another person.  

However during a recent VA cardiovascular examination in October 2013, the examiner concluded that the Veteran's METs score was between one and three, consistent with activities such as eating, dressing, taking a shower, slow walking (2 mph) for 1-2 blocks.  The RO determined that these findings warranted a 100 percent disability rating for his service-connected hypertensive cardiovascular disease.  See Rating Decision, dated January 25, 2014.  

The recent VA examination report strongly suggests that the Veteran's hypertensive cardiovascular disease has worsened since his last aid and attendance VA examination of 2009.  Hence, a remand is warranted to afford the Veteran a new examination and opinion from a VA physician.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA clinical records pertaining to recent treatment or evaluation of the Veteran's service-connected disabilities, since January 2014.  Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  All such available documents should be associated with the claims folder or Virtual VA and/or VBMS electronic folders (as appropriate).

2.  Thereafter, schedule the Veteran for a special Aid and Attendance examination.  The claims folder must be made available to the examiner for review of the case, and the examination report should include discussion of the Veteran's documented medical history and assertions.  A notation to the effect that this record review took place should be included in the report.  

The examiner should describe the extent to which functional impairment, solely as a result of the Veteran's service-connected hypertensive cardiovascular disease; hypertension; gastritis, duodenitis with hiatal hernia and minimal reflux; pseudofolliculitis; hernia repair; and erectile dysfunction, render him unable to perform daily self-care functions on a regular basis.  Specifically the examiner must consider whether, in light of the Veteran's service-connected disorders, he is able to: 

* dress and undress himself; 
* keep himself clean and presentable; 
* adjust any prosthetic or orthopedic appliances; 
* feed himself (to include preparation of meals) through loss of coordination of upper extremities or extreme weakness; 
* use the toilet independently; or, 
* is a danger to himself or others as a result of the inherent hazards or dangers of his daily environment.  

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable evaluation may be made; the particular personal functions which the claimant is unable to perform must be considered in connection with his/her condition as a whole.  The examiner must observe the Veteran's abilities to perform these tasks, and comment accordingly.  

The examiner must be mindful that the need for aid and attendance need only be regular, not constant, for an affirmative opinion to be provided.  In addition, the examiner must address whether the Veteran has lost use of his lower extremities.

The basis for the conclusions reached should be stated in full.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  (The AMC/RO should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  Then, readjudicate the claim.  If this benefit is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

